Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is considered to be Hooven, et al. (“Hooven”) (U.S. Pub. 2020/0214625).
Claims 1 and 20 requires a pod with a body with a reservoir containing a fluid; a pump with an inlet port connected with the reservoir and an outlet port connected to an outlet duct; a dispenser removably interconnected to the pod, with a power source; and a tilt sensor wherein if the sensor detects the device in an upright position, the dispenser allows the actuation of the pump, and if the tilt sensor detects the device in not in an upright position, the dispenser does not allow the actuation of the pump.
Hooven discloses a pod (210) with a body that includes a reservoir (¶ [0139]: “a reservoir of the injector”) containing a fluid (79); a pump (¶ [0008]) inherently connected to the reservoir via an inlet port and the pump having an outlet port (82) connected to an outlet duct (85); a dispenser (177) connected to the pod with a power source (battery: 262); and a tilt sensor (¶ [0221]).  Hooven does not disclose that the tilt sensor controls the actuation of the pump depending on orientation as required in the claim and it would not have been obvious to modify Hooven as such without improper hindsight analysis.
Claims 3-19 depend from claim 1.
Claim 21 requires a method for dispensing a fluid comprising: connecting a pod to a dispenser; depressing a button disposed on the dispenser; sensing orientation of the dispenser, sending an electrical signal from the pod to actuate an intake stroke when the orientation of the dispenser is determined to be upright; actuating the intake stroke of a diaphragm pump resulting in drawing the fluid from a reservoir, and into the diaphragm pump; terminating the electrical signal resulting in actuating an ejection stroke of the diaphragm pump; ejecting the fluid from the diaphragm pump through an outlet; and dispensing the fluid from the pod.
The closest prior art is considered to be Hooven for the reasons described above relative to claims 1 and 21.  Hooven does not disclose that the tilt sensor controls dispensing depending on orientation as required in the claim and it would not have been obvious to modify Hooven as such without improper hindsight analysis.
Claims 22-26 depend from claim 21.

Other relevant art is considered to be Goldenberg, et al. (“Goldenberg”) (U.S. Pub. 2021/0023315).  Goldberg discloses a dispenser with a tilt sensor (¶ [0029]) but teaches away from dispensing when the tilt sensor determines the orientation of the dispenser to be upright (¶ [0029]: “a tilt sensor that notifies the user of an excessive tilting and lock-out the vertical oil drop”) which is required in independent claims 1, 20 and 21.
Claims 1 and 3-26 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735. The examiner can normally be reached Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MJM/Examiner, Art Unit 3754                                 


/Vishal Pancholi/Primary Examiner, Art Unit 3754